 



Exhibit 10.2

SECURED PROMISSORY NOTE

      $1,496,369.87   November 1, 2003

     For value received, the undersigned, Blake Capital Partners, LLC, a
Minnesota limited liability company (“Blake”), hereby promises to pay to Entrx
Corporation, a Delaware corporation located at 800 Nicollet Mall, Suite 2690,
Minneapolis, Minnesota 55402, or its assigns (“Entrx”), the principal sum of
$1,496,369.87 plus interest accrued thereon, on October 31, 2007, or such other
date as may be set forth in the Security Agreement (the “Due Date”). Interest
shall accrue on the principal balance of this Note at the annual rate of 6%
through February 29, 2004, and on March 1 and September 1, 2004, and on March 1
and September 1 of each year thereafter, shall be adjusted to equal the prime
(or reference) rate of Wells Fargo Bank NA in Minneapolis, Minnesota, as
published by such bank on each such date, plus 2%. Interest accrued on the
principal balance of this Note shall be payable by Blake on March 1 and
September 1, 2004, and on each March 1 and September 1 thereafter, until the Due
Date.

     This Note replaces a Non-Recourse Secured Note dated December 10, 2001, in
the principal amount of $1,250,000, and is subject to the terms of an Amended
and Restated Security and Pledge Agreement dated as of November 1, 2003, a copy
of which is attached hereto and incorporated herein by this reference as Exhibit
“A” (the “Security Agreement”), which amends and restates a Non-Recourse
Security and Pledge Agreement dated December 10, 2001.

     Payment of principal and interest shall be made in lawful money of the
United States of America or pursuant to cancellation of the Pledged Securities
as provided for herein, at the principal office of Entrx at Minneapolis,
Minnesota, or at such other place as Entrx shall have designated for such
purpose in writing, or to the address or account designated by Entrx for such
purpose. The principal amount hereof, together with accrued, unpaid interest
hereon, may be prepaid at anytime without penalty.

     Payment of this Note and the accrued interest thereon is secured by
“Collateral” (as defined in the Security Agreement) which, on the date of this
Note includes securities traded on the NASDAQ System and over-the-counter (the
“Pledged Securities”) beneficially owned by Wayne W. Mills (“Mills”) and Blake,
and guaranteed by Mills.

     This Note is delivered in and shall be construed and enforced in accordance
with and governed by the laws of the State of Minnesota. If any term, provision,
covenant, or condition of this Note is held to be invalid, void, or
unenforceable, the rest of the Note shall remain in full force and effect and
shall in no way be affected, impaired, or invalidated. Blake hereby waives
presentment, demand, dishonor or notice of dishonor, protest or notice of
protest, or other formality at the Due Date, at which time this Note will be
unconditionally due and payable in the manner and with the effect provided in
the Security Agreement and this Note. Entrx shall be entitled to collect
reasonable attorneys’ fees from Blake, as well as other costs and expenses
reasonably incurred, in connection with any dispute related to the payment due
on this Note.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Blake has executed and delivered this Note to Entrx on
November 1, 2003.

BLAKE:

Blake Capital Partners, LLC



--------------------------------------------------------------------------------

Wayne W. Mills, Manager

GUARANTEE

     Wayne W. Mills, a resident of the State of Minnesota, and the principal
owner of Blake Capital Partners, LLC (“Blake”), hereby irrevocably and
unconditionally guarantees each and every obligation of Blake under this Note,
and hereby waives presentment, demand, dishonor or notice of dishonor, protest
or notice of protest, and any defense against his obligations hereunder, other
than the Note is not then due, or that of prior payment of the Note. On the Due
Date, Entrx will be entitled to enforce this guarantee against Mills without
having to demand or seek payment from Blake, or take any other action of any
kind against Blake for recovery under this Note. Any action which Entrx may take
against Blake shall not serve to mitigate or delay Mill’s obligations under this
Guarantee. Entrx will be entitled to collect reasonable attorneys’ fees from
Mills, as well as other costs and expenses reasonably incurred, in connection
with any dispute related to the obligations of Mills in accordance with this
Guarantee.

Wayne W. Mills



--------------------------------------------------------------------------------

 